On Application pop. Rehearing.
Monroe, J.-
Relator alleges that in May, 1896, the plaintiff brought *1540suit against her for $335.37, on a paving contract, which it had entered into, in July, 1894, with the city of New Orleans; that, under this contract, the paving was to have been done according to certain specifications, and that the certificates were to have been issued for every two blocks completed; that a certificate was issued September 6th, 1894, which included her property, but covered only one block; that she refused to pay, on the grounds that the method prescribed for arriving at the pro rata had not been observed, and that plaintiff then sued on said contract and certificate. She further alleges that she answered by general denial, and specific averments, that all the holes in the sub-grade had not been cleaned out and filled, and that cypress planks were not laid according to the contract, or used in curbing, and that the contract had not, in other respects, been executed. She afterwards set up that plaintiff had no right to stand in judgment, and that there was no competition, and she' plead the prescription of one year. The suit came up for trial in the District Court February 18th, 1898, when relator, as defendant, objected to the admission in evidence of the certificate. The case was continued to February 24th, when she offered to prove that holes in the sub-grade were not cleaned out, and that the contract had not, in other respects, been executed, bo which offers plaintiff objected, and. the court took the objection under advisement, and on April 12th, sustained the objection, and to this ruling she alleges that she, then and there, excepted, and that said exception was noted in lieu of a bill.
She further alleges that, on May 18th, 1898, the case came on again for trial, and was submitted, and that, on May 31st, there was judgment overruling her plea of presciption and in favor of the plaintiff on the merits, from which she appealed. That the case was tried in the Court of Appeal, March 26, 1899,- and the judgment appealed from1 affirmed, and rehearing thereafter refused.
She claims that there was error in excluding the testimony offered in her behalf, but she alleges that her most important complaint is, that the contract sued on was ultra vires, in that it authorizes pro rata on two squares, when the law contemplates pro rata upon the whole work, and that the certificate was unlawful because predicated on one square. She claims that, as the ease was decided on May 31st, 1898r the jurisdiction of the Court of Appeal was determined by Article 98 *1541■of the Constitution of 1898, which gives that court jurisdiction as to facts and law.
It appears from the record that the case was partially tried and •evidence offered and objected to on February 18,1898, but that there was no ruling on the objections. On February 24, 1898, it came up for hearing on plaintiffs objections to defendant's evidence, and was taken under advisement. On April 12th, 1898, there was judgment maintaining the objections. The case came on again for trial, upon the merits, May 18th, 1898, and was taken under advisement, and .judgment was rendered May 31st, 1898.
Qn appeal, the defendant presented an assignment of error with thirteen specifications, to-wit:
Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9, assign as error that the court a qua refused to admit certain evidence offered on behalf of the defendant.
The Court of Appeal held that the point should have been brought up by bills of exception. Counsel for the defendant does not contro•vert this, but claims that a bill of exception was reserved, and, in support of this contention, refers to a note made by the stenographer at the end of his notes of evidence, which contain the headings:
“Note of evidence taken in open court on the 18th day of Febru- “ ary, 1898, before the lion. N. H. Rightor, Judge. Present: E. E. ■“Moise, for plaintiff; O. B. Sansum and Samuel Sansum, for defend- “ ant,” and * * * “note of evidence continued in open court on “the 24th day of February, 1898, before the Lion. N. H. Rightor, “Judge. Present all attorneys of record.”
The note relied on appears to have been added, in’ writing, after the notes, to which the foregoing headings refer, had been typewritten and filed in the court as part of the record, and read as follows:
“The court having, on the twelfth day of April, 1898, maintained “ the objection of counsel for the plaintiff, and excluded the evidence “ proposed to be introduced by defendant, counsel for defendant ex- ■“ cepts to said ruling of the court and has this note taken in lieu of a “formal bill of exceptions.”
Whether this note was made at the time that the judge a quo made the ruling excepted to, does not appear. It certainly was not made when the document upon which it appears, was filed, February •24, 1898, as the note refers to a ruling made April 12th, 1898. The 'document upon which it appears had, therefore, become a record of the *1542court, which no onej without authority from the court, at all events, had the right to add to or subtract from. Nor is there • anything to show1 that the exception was reserved when the ruling was made. And the probability is that it was not, because the point had been taken under advisement February 24th, 1898, and was not decided until April 12th, 1898. Under' these circumstances, it was not reserved in conformity to Act 102 of 1877, which contemplates the reservation 'of bills, 'in that form, only in eases where the exception is taken at the time of the ruling and in presence of the parties.
The specifications Nos. 10, 11 and 12, in assignment of error, relate, as the Court of Appeal says, to matters of fact, and the specification Nos. 13, to the question of prescription.
The case had been fully tried and submitted before the adoption of the Constitution of 1898. To give to the Court of Appeal jurisdiction under such circumstances, upon questions of fact, would be to give to the Constitution of 1898 a retroactive effect, and be calculated to work great hardship, since, at the time of the trial, that court had no such jurisdicion, and hence, the case Was not tried with reference thereto. The Court of Appeal was, therefore, right in holding that its jurisdiction was governed by the constitution of 1879.
The 13th specification relates to the prescription set up. The law relied upon is entitled: “An act relativé to prescription of certain
“ actions against the city of New Orleans.” The context relates only to the city of New Orleans and'its application is properly so confined. , •>
There appears, then, to be no error in the judgment of the Court of Appeal upon any of the issues raised in or presented to, it.
The question of the defendant’s personal liability was not raised, and therefore can not be reviewed, nor can the Supreme Court deal with it as an original question upon a writ of review.
The rehearing is, therefore, refused.